          Case 1:18-cv-02650-CRC Document 8 Filed 02/08/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 AMERICAN GREAT LAKES PORTS
 ASSOCIATION, et al.,

                        Plaintiffs,

        v.                                        Civ. A. No. 1:18-cv-2650 (CRC)

 ADMIRAL KARL SCHULTZ, in his official
 capacity as Commandant, United States Coast
 Guard, et al.,

                       Defendants.


                                      JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated February 1, 2019, Plaintiffs and Defendants,

by undersigned counsel, respectfully submit this joint status report and proposed schedule for

further proceedings.

       This action involves a challenge under the Administrative Procedure Act to a final rule

promulgated by the Coast Guard. (Compl. ¶ 1).

       The parties anticipate filing competing motions for summary judgment and propose the

following schedule for further proceedings in this case:

Feb. 13, 2019          Defendants file their Answer to Plaintiffs’ Complaint

Feb. 26, 2019          Defendants serve the Administrative Record and file the certified index of
                       the contents of the Administrative Record pursuant to Local Civil Rule
                       7(n)(1)

Mar. 15, 2019          Plaintiffs file their Motion for Summary Judgment

Apr. 25, 2019          Defendants file their Combined Opposition to Plaintiffs’ Motion for
                       Summary Judgment and Cross-Motion for Summary Judgment
          Case 1:18-cv-02650-CRC Document 8 Filed 02/08/19 Page 2 of 2



May 23, 2019          Plaintiffs file their Combined Reply in Support of their Motion for
                      Summary Judgment and Opposition to Defendants’ Cross-Motion for
                      Summary Judgment

June 20, 2019         Defendants file their Reply in support of their Cross-Motion for Summary
                      Judgment

July 3, 2019          Plaintiffs file the Joint Appendix of Administrative Record

       The parties note that the affected Great Lakes pilotage associations may seek to intervene

on behalf of Defendants in this case.

Dated: February 8, 2019
                                            Respectfully submitted,

                                            THOMPSON COBURN LLP

                                            By /s/ C. Jonathan Benner
                                               C. Jonathan Benner (DC Bar #181610)
                                               Thompson Coburn LLP
                                               1909 K Street, N.W.
                                               Suite 600
                                               Washington, D.C. 20006-1167
                                               P: 202-585-6900
                                               F: 202-585-6969
                                               jbenner@thompsoncoburn.com

                                              Attorney for Plaintiffs

                                            JESSIE K. LIU, D.C. Bar # 472845
                                            United States Attorney

                                            DANIEL F. VAN HORN, D.C. Bar # 924092
                                            Chief, Civil Division

                                            By: /s/ Marsha W. Yee
                                            MARSHA W. YEE
                                            Assistant United States Attorney
                                            Civil Division
                                            United States Attorney’s Office
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            Telephone: (202) 252-2539
                                            Email: Marsha.Yee@usdoj.gov

                                            Counsel for Defendants

                                              -2-
